                                                           Kelly H. Dove, Esq.
                                                       1   Nevada Bar No. 10569
                                                           SNELL & WILMER L.L.P.
                                                       2   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, NV 89169
                                                       3   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       4   Email: kdove@swlaw.com
                                                       5   Kiah Beverly-Graham, Esq.
                                                           Nevada Bar No. 11916
                                                       6   SNELL & WILMER L.L.P.
                                                           50 West Liberty Street, Suite 510
                                                       7   Reno, NV 89501
                                                           Telephone: (775) 785-5440
                                                       8   Facsimile: (775) 785-5441
                                                       9   Email: kbeverly@swlaw.com
                                                           Attorneys for Defendant Adir International, LLC dba
                                                      10   Curacao

                                                      11                               UNITED STATES DISTRICT COURT

                                                      12                                      DISTRICT OF NEVADA
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           AURELIANO CISNEROS, an individual;                   Case No. 2:19-cv-02014-KJD-NJK
                         LAW OFFICES

                          702-784-5200




                                                      14
                               L.L.P.




                                                                                              Plaintiff;
                                                      15
                                                           v.                                                   STIPULATION AND ORDER TO
                                                      16                                                        EXTEND DEADLINE TO RESPOND
                                                           ADIR INTERNATIONAL, LLC dba                          TO COMPLAINT TO FEBRUARY 3,
                                                      17   CURACAO, a foreign limited-liability                 2020
                                                           company; EQUIFAX INFORMATION
                                                      18   SERVICES, LLC, a foreign limited-liability           (FIRST REQUEST)
                                                           company;
                                                      19
                                                                                              Defendants.
                                                      20

                                                      21          Pursuant to LR 7-1, Plaintiff Aureliano Cisnersos and Defendant Adir International, LLC

                                                      22   dba Curacao (“Curacao” and together with Plaintiff the “Parties”), by and through their respective

                                                      23   undersigned counsel of record, submit this Stipulation and Proposed Order.

                                                      24          Plaintiff filed a complaint (the “Complaint”) in this Court on November 20, 2019;

                                                      25          Curacao was served with the Complaint on December 11, 2019;

                                                      26          Curacao’s deadline to respond to the Complaint is currently January 2, 2020; and

                                                      27          This is the Parties’ first request for an extension of time to respond to the Complaint and is

                                                      28   not intended to cause any delay or prejudice to any party. The reason for the extension is to give
                                                           Curacao time to evaluate and respond to the allegations set forth in the Complaint.
                                                       1
                                                                  IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the
                                                       2
                                                           time for Curacao to respond to the Complaint in this action is extended to and through February
                                                       3
                                                           3, 2020.
                                                       4

                                                       5       Dated: December 19, 2019.                          Dated: December 19, 2019.

                                                       6       LAW OFFICE OF KEVIN L.                             SNELL & WILMER L.L.P.
                                                               HERNANDEZ
                                                       7                                                      By:/s/ Kiah D. Beverly-Graham
                                                           By: /s/ Kevin L. Hernandez                             Kelly H. Dove (NV Bar 10569)
                                                       8       Kevin L. Hernandez (NV Bar 12594)                  Kiah D. Beverly-Graham (NV Bar 11916)
                                                               8872 S. Eastern Avenue, Suite 270                  3883 Howard Hughes Pkwy, Suite 1100
                                                       9       Las Vegas, Nevada 89123                            Las Vegas, Nevada 89169
                                                               Attorney for Plaintiff                             Attorneys for Defendant Adir
                                                      10                                                          International, LLC dba Curacao
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784-5200




                                                      14
                               L.L.P.




                                                      15

                                                      16                                                        IT IS SO ORDERED.

                                                      17

                                                      18                                                        UNITED STATES MAGISTRATE JUDGE
                                                      19
                                                                                                                DATED:      December 20, 2019
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                          -2-
                                                                                           CERTIFICATE OF SERVICE
                                                       1
                                                                  I hereby certify that on this date, I electronically filed the foregoing with the Clerk of
                                                       2
                                                           Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system.
                                                       3
                                                           Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                       4

                                                       5
                                                                  DATED: December 19, 2019.
                                                       6

                                                       7                                                    /s/ Lara J. Taylor
                                                                                                       An Employee of Snell & Wilmer L.L.P.
                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784-5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -3-
